DETAILED ACTION
This action is responsive to the communications filed on 9/8/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 9; the present invention is direct to a receiver apparatus and method thereof comprising: with a mixer, receiving an RF signal, wherein the RF signal encodes an information signal; with the mixer, receiving a number N of multiphase oscillator signals and generating N multiphase baseband signals, wherein the multiphase baseband signals encode a first representation of the information signal; with each of a plurality of amplifiers of a variable gain circuit, receiving a subset of the N multiphase baseband signals; 20with a first subset of the amplifiers, collectively generating a first output signal that encodes a second representation of the information signal, wherein the first output signal has a first distortion; with a second subset of the amplifiers, collectively generating a second output signal, wherein the second output signal has a second distortion, wherein each of the second subset of the amplifiers has a programmable gain which influences the second distortion, and wherein the first subset of the amplifiers is different than the second subset of the amplifiers; with the variable gain circuit, generating a reduced distortion output signal based on the first and second output signals, wherein the reduced distortion output signal has a reduced distortion, wherein the first and second 

Closest Prior Art (below)
	The closest prior art of record, Pullela et al. (US 2011/0222633), shows a similar receiving apparatus and method (fig. 1, where the method steps are implemented as functions of the cited hardware below.  See at least figure 1 and/or [0004+0005] which address the invention of Pullela et al. is a receiver that receives and processes RF signals) comprising:
	a mixer configured to receive an RF signal (fig. 1: note RF signal input on the left side.  The mixer is mapped to mixers 162, 164, 166, and 168), wherein the RF signal encodes an information signal (fig. 1, the received/input RF signal include data/information represented using In-phase and Quadrature data subcarriers/signals, see the end of at least paragraph [0013]), wherein the mixer is further configured to receive a number N of multiphase oscillator signals and to generate N multiphase baseband signals (fig. 1: the mixers were previously addressed.  See 8-phased (i.e. multi-phased) frequency reference signals output by unit 192 (in conjunction with LO 190), the 8-phased frequency reference signals are output to said mixers in order to , and wherein the multiphase baseband signals (previously addressed) encode a first representation of the information signal (fig. 1: at least the In-phase signal within the ‘information signal’ meets this limitation.  Note that the received RF data signal contains In-phase (a.k.a. “I”) and Quadrature (a.k.a. “Q”) data signals as is known in the art.  See at least [0015-0018], which address both the I/Q signals contained within the output signals of said mixers of Pullela); 
	a variable gain circuit (fig. 1: this circuit is mapped to the amplifiers (and attached resistor and capacitors) within unit 150 as well as the summer amplifiers 182 and 184 within unit 180 of Pullela) comprising a plurality of amplifiers (fig. 1: programmable amplifier group 152+154+156+158 that output Trans-impedance baseband data signals at phases 0, 45, 90, 18, 225, 270, and 315 (using units of degrees, see [0012-0013]), each configured to receive a subset of the N multiphase baseband signals (fig. 1: shown graphically), wherein a first subset of the amplifiers collectively generate a first output signal (fig. 1: the first subset of amplifiers is mapped to amplifiers 152+154+156+158 (within 150) in conjunction with summing amplifier 184 (and coupled connections and circuits) within unit 180, which outputs Quadrature baseband data signal (with harmonic signal rejections/reduction) , see at least [0016-0018]) that encodes a second representation of the information signal (fig. 1: the second representation is mapped to the previously addressed Quadrature signal, the rest of the limitations were previously addressed), wherein the first output signal has a first distortion (fig. 1: in addition to the I/Q data signals, there also exists two harmonic distortion signals, i.e. 3rd and 5th order harmonic distortion signals which are rejected/reduced by summing networks 182 and 184, see at least [0016-0018].  The 3rd order harmonic distortion signal is mapped to the claimed ‘first distortion’), 
		wherein a second subset of the amplifiers collectively generate a second output signal (fig. 1: the first subset of amplifiers is mapped to amplifiers 152+154+156+158 (within 150) in conjunction with summing amplifier 182 (and coupled connections and circuits) within unit 180, which outputs In-phase baseband data signal (with harmonic signal rejections/reduction) , see at least [0016-0018]), wherein the second output signal has a second distortion (fig. 1: in addition to the I/Q data signals, there also exists two harmonic distortion signals, i.e. 3rd and 5th order harmonic distortion signals which are rejected/reduced by summing networks 182 and 184, see at least [0016-0018].  The 5th order harmonic distortion signal is mapped to the claimed ‘second distortion’).


Rationale for Allowance (below)
	However, the prior art of record (including but not limited to Pullela et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):
1. 	A receiver circuit, comprising: 
	a mixer configured to receive an RF signal, wherein the RF signal encodes an information signal, wherein the mixer is further configured to receive a number N of multiphase oscillator signals and to generate N multiphase baseband signals, and wherein the multiphase baseband signals encode a first representation of the information signal; 
	a variable gain circuit comprising a plurality of amplifiers, each configured to receive a subset of the N multiphase baseband signals, wherein a first subset of the amplifiers collectively generate a first output signal that encodes a second representation of the information signal, wherein the first output signal has a first distortion, wherein a second subset of the amplifiers collectively generate a second output signal, wherein the second output signal has a second distortion, wherein each of the second subset of the amplifiers has a programmable gain which influences the second distortion, and wherein the first subset of the amplifiers is different from the second subset of the amplifiers; 
	wherein the variable gain circuit is configured to generate a reduced distortion output signal based on the first and second output signals, wherein the reduced distortion output signal has a reduced distortion, wherein the first and second distortions of the first and second output signals each have an influence on the reduced distortion of the reduced distortion output signal, and wherein the influence of the second distortion on the reduced distortion of the reduced distortion output signal at least partly cancels the influence of the first distortion on the reduced distortion of the reduced distortion output signal.
	Where the allowable subject matter of independent claim 9 is substantially similar the allowable subject matter of independent claim 1, as addressed supra.
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each independent claim allowable, not solely the emphasized portions above (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and the relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as addressed above). 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/8/2022